Exhibit 10.1
 
MASTER EXCHANGE AGREEMENT
 
MASTER EXCHANGE AGREEMENT (this “Agreement”), dated as of April 24, 2014, by and
among PuraMed BioScience, Inc., a corporation incorporated under the laws of the
State of Minnesota, with its principal place of business located at 1326
Schofield Avenue, Schofield, Wisconsin 54476 (the “Company”) and Magna Group,
LLC, a Texas limited liability company (the “Creditor”).
 
WHEREAS:
 
A. The Company and the Creditor are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”) and
Rule 144(d)(3)(ii) of the Securities Act, as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.
 
B. As of the date hereof, the Creditor holds $579,108.74   in principal amount
of convertible notes of the Company (the “Existing Debt”, and the amount owing
pursuant thereto, the “Debt Amount”), which Existing Debt the Creditor purchased
from TCA Global Credit Master Fund, LP (the “Original Creditor”), pursuant to a
Claims Purchase Agreement, dated as of April __, 2014, between the Creditor and
the Original Creditor.
 
C. The Company and the Creditor desire to enter into this Agreement, pursuant to
which, among other things, the Creditor shall exchange, at the option of the
Creditor from time to time, in whole or in part, the Existing Debt for shares of
the Company’s common stock, $0.001 par value per share (the “Common Stock”), as
provided hereunder in reliance on the exemption from registration provided by
Section 4(a)(2) of the Securities Act.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Creditor hereby agree as
follows:
 
1. EXCHANGES OF EXISTING DEBT.  At any time during the period commencing on the
date hereof and ending on the date no Existing Debt remains outstanding (the
“Exchange Period”), the Company hereby grants the Creditor an option, subject to
Section 1(d) below, to exchange (each, an “Exchange”) all, or any part, of the
Existing Debt into validly issued, fully paid and non-assessable shares of
Common Stock (as defined below) (collectively, the “Exchange Shares”), on the
terms and conditions set forth in this Section 1.  Certain capitalized terms
used herein are defined in Section 1(h).
 
(a) Exchange Right. Subject to the provisions of Section 1(d), at any time or
times during the Exchange Period, the Creditor shall be entitled to exchange any
portion of the outstanding and unpaid Existing Debt into validly issued, fully
paid and non-assessable shares of Common Stock in accordance with Section 1(c),
at the Exchange Rate (as defined below).  The Company shall not issue any
fraction of a share of Common Stock upon any Exchange.  If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock up to the nearest whole
share. The Company shall pay any and all transfer, stamp, issuance and similar
taxes that may be payable with respect to the issuance and delivery of Common
Stock upon Exchange of Existing Debt.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Exchange Rate. The number of shares of Common Stock issuable upon exchange
of any Existing Debt pursuant to Section 1(a) shall be determined by dividing
(x) the Exchange Amount (as defined below) with respect to such Existing Debt by
(y) the Exchange Price (the “Exchange Rate”).
 
(i) “Exchange Amount” means, with respect to such Existing Debt to be exchanged
hereunder, the sum of (I) the Debt Amount of the Existing Debt to be exchanged
hereunder, the Interest Amount with respect thereto and any other amounts owed
by the Company to the Creditor thereunder (the “Debt Exchange Amount”); (II) the
total dollar amount of the Creditor’s accrued and unpaid legal fees and expenses
then outstanding, which shall not exceed $25,000 (less $5,000 previously paid)
(as applicable, the “Legal Fee Exchange Amount”); and (III) accrued and unpaid
agent fees of $57,000 (the “Agent Fee Exchange Amount” and together with the
Legal Fee Exchange Amount, collectively, the “Fee Exchange Amount”), which Legal
Fee Exchange Amount and Agent Fee Exchange Amount, as applicable, shall be
included in an Exchange Amount with respect to an Exchange, in whole or in part,
at the sole discretion of the Creditor, as elected in the applicable Exchange
Notice of the Creditor.  Notwithstanding the foregoing, any Fee Exchange Amount
set forth in any Exchange Notice shall only be deemed “paid” hereunder to the
extent that the actual net sale proceeds received by the Creditor from the sale
of such Exchange Shares attributable to such Fee Exchange Amount equals or
exceeds such Fee Exchange Amount.
 
(ii) “Exchange Price” means, for any date of determination, either (I) with
respect to the applicable Debt Exchange Amount, 58% of the lowest VWAP of the
Common Stock of any Trading Day during the five (5) consecutive Trading Day
period ending and including the Trading Day immediately preceding such date of
determination; or (II) with respect to the applicable Legal Fee Exchange Amount
or Agent Fee Exchange Amount, 90% of the lowest VWAP of the Common Stock of any
Trading Day during the five (5) consecutive Trading Day period ending and
including the Trading Day immediately preceding such date of determination (the
“Valuation Date”).  All such determinations will be appropriately adjusted for
any stock split, stock dividend, stock combination or other similar transaction
during any such measuring period.
 
(iii) “Interest Amount” means, with respect to any portion of Existing Debt as
of any Exchange Date, the greater of (I) any accrued and unpaid interest with
respect to the such Existing Debt outstanding as of such Exchange Date under the
terms of such Existing Debt; and (II) the difference of (x) the sum of (A) any
accrued and unpaid interest outstanding with respect to the such Existing Debt
as of the date the Creditor acquired such Existing Debt and (B) such aggregate
amount of interest that would have accrued under such Existing Debt during the
period commencing on the date the Creditor acquired the such Existing Debt
through such Exchange Date (as defined below) assuming an interest rate of 12%
per annum, less (y) any interest paid to the Creditor in cash with respect to
such Existing Debt prior to such Exchange Date.
 
(c) Mechanics of Exchange.
 
(i) Optional Exchange. To exchange any Exchange Debt into shares of Common Stock
on any date (a “Exchange Date”), the Creditor shall deliver (whether via
facsimile or otherwise), for receipt on or prior to 11:59 p.m., New York time,
on such date, a copy of an executed notice of exchange in the form attached
hereto as Exhibit I (the “Exchange Notice”) to the Company.  On or before the
second (2nd) Trading Day following the date of receipt of an Exchange Notice,
the Company shall transmit by facsimile an acknowledgment of confirmation, in
the form attached hereto as Exhibit II, of receipt of such Exchange Notice to
the Creditor and the Company’s transfer agent (the “Transfer Agent”). On or
before the third (3rd) Trading Day following the date of receipt of an Exchange
Notice, the Company shall, (1) provided that the Transfer Agent is participating
in The Depository Trust Company’s (the “DTC”) Fast Automated Securities Transfer
(FAST) Program, credit such aggregate number of shares of Common Stock to which
the Creditor shall be entitled to the Creditor’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system or (2) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer (FAST) Program, issue and send (via reputable overnight courier) to the
address as specified in the Exchange Notice, a certificate, registered in the
name of the Creditor or its designee, for the number of shares of Common Stock
to which the Creditor shall be entitled. The Person or Persons entitled to
receive the shares of Common Stock issuable upon an Exchange of the Existing
Debt shall be treated for all purposes as the record holder or holders of such
shares of Common Stock on the Exchange Date.  Notwithstanding anything herein to
the contrary, no Fee Exchange Amount may be included in any Exchange Notice
hereunder unless at least a portion of the outstanding Debt Exchange Amount is
being exchanged pursuant to such Exchange Notice.
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) Company’s Failure to Timely Exchange. If the Company shall fail, for any
reason or for no reason, to issue to the Creditor or its designee within three
(3) Trading Days after the Company’s receipt of an Exchange Notice (whether via
facsimile or otherwise) (the “Share Delivery Deadline”), a certificate for the
number of shares of Common Stock to which the Creditor is entitled and register
such shares of Common Stock on the Company’s share register or to credit the
Creditor’s or its designee’s balance account with DTC for such number of shares
of Common Stock to which the Creditor is entitled upon the Creditor’s exchange
of any Existing Debt (as the case may be) (a “Exchange Failure”), then, in
addition to all other remedies available to the Creditor, (1) the Company shall
pay in cash to the Creditor on each day after such Share Delivery Deadline that
the issuance of such shares of Common Stock is not timely effected an amount
equal to 2% of the product of (A) the sum of the number of shares of Common
Stock not issued to the Creditor on a timely basis and to which the Creditor is
entitled multiplied by (B) the Closing Sale Price of the Common Stock on the
Trading Day immediately preceding the last possible date which the Company could
have issued such shares of Common Stock to the Creditor without violating
Section 1(c)(i) and (2) the Creditor, upon written notice to the Company, may
void its Exchange Notice with respect to, and retain or have returned (as the
case may be) any portion of the Existing Debt that has not been exchanged
pursuant to such Exchange Notice, provided that the voiding of a Exchange Notice
shall not affect the Company’s obligations to make any payments which have
accrued prior to the date of such notice pursuant to this Section 1(c)(ii) or
otherwise. In addition to the foregoing, if on or prior to the Share Delivery
Deadline, the Company shall fail to issue and deliver a certificate to the
Creditor and register such shares of Common Stock on the Company’s share
register or credit the Creditor’s or its designee’s balance account with DTC for
the number of shares of Common Stock to which the Creditor is entitled upon the
Creditor’s Exchange hereunder (as the case may be), and if on or after such
Share Delivery Deadline the Creditor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Creditor or its designee of all or any portion of the number of shares of Common
Stock, or a sale of a number of shares of Common Stock equal to all or any
portion of the number of shares of Common Stock, issuable upon such Exchange
that the Creditor or its designee so anticipated receiving from the Company,
then, in addition to all other remedies available to the Creditor or its
designee, the Company shall, within three (3) Business Days after receipt of the
Creditor’s or its designee’s written request, pay cash to the Creditor or its
designee, as applicable, in an amount equal to the Creditor’s or its designee’s
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (including,
without limitation, by any other Person in respect, or on behalf, of the
Creditor) (the “Buy-In Price”), at which point the Company’s obligation to so
issue and deliver such certificate or credit the Creditor’s or its designee’s
balance account with DTC for the number of shares of Common Stock to which the
Creditor is entitled upon the Creditor’s exchange hereunder (as the case may be)
(and to issue such shares of Common Stock) shall terminate.
 
(iii) Book-Entry.  Notwithstanding anything to the contrary set forth in this
Section 1, following Exchange of any portion of the Existing Debt in accordance
with the terms hereof, the Creditor shall not be required to physically
surrender any certificate evidencing the Existing Debt to the Company unless (A)
the full Exchange Amount represented by the Existing Debt is being exchanged (in
which event the Existing Debt shall be delivered to the Company following
exchange thereof as contemplated by Section 1(c)(i)) or (B) the Creditor has
provided the Company with prior written notice (which notice may be included in
an Exchange Notice) requesting reissuance of a certificate with respect to the
Existing Debt upon physical surrender of a certificate with respect to the
Existing Debt. The Creditor and the Company shall maintain records showing the
amount of the Existing Debt exchanged and/or paid and/or adjusted (as the case
may be) and the dates of such exchanges and/or payments and/or adjustments (as
the case may be) or shall use such other method, reasonably satisfactory to the
Creditor and the Company, so as not to require physical surrender of any
certificate with respect to the Existing Debt upon any Exchange.
 
(iv) Pro Rata Exchange; Disputes. In the event of a dispute as to the number of
shares of Common Stock issuable to the Creditor in connection with an Exchange
of the Existing Debt, the Company shall issue to the Creditor the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 1(e).
 
 
3

--------------------------------------------------------------------------------

 
 
(d) Limitations on Exchanges.  Notwithstanding anything to the contrary
contained in the Existing Debt, the Existing Debt shall not be exchangeable by
the Creditor hereof, and the Company shall not effect any exchange of the
Existing Debt or otherwise issue any shares of Common Stock pursuant hereto, to
the extent (but only to the extent) that after giving effect to such exchange or
other share issuance hereunder the Creditor (together with its affiliates) would
beneficially own in excess of 9.99% (the “Maximum Percentage”) of the
Common Stock.  To the extent the above limitation applies, the determination of
whether the Existing Debt shall be exchangeable (vis-à-vis other convertible,
exercisable or exchangeable securities owned by the Creditor or any of its
affiliates) and of which such securities shall be convertible, exercisable or
exchangeable (as among all such securities owned by the Creditor and its
affiliates) shall, subject to such Maximum Percentage limitation, be determined
on the basis of the first submission to the Company for conversion, exercise or
exchange (as the case may be). No prior inability to exchange the Existing Debt,
or to issue shares of Common Stock, pursuant to this paragraph shall have any
effect on the applicability of the provisions of this paragraph with respect to
any subsequent determination of exchangeability. For purposes of this paragraph,
beneficial ownership and all determinations and calculations (including, without
limitation, with respect to calculations of percentage ownership) shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”).  The provisions of this paragraph shall be implemented in a
manner otherwise than in strict conformity with the terms of this paragraph to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Maximum Percentage beneficial ownership
limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such Maximum Percentage limitation. The
limitations contained in this paragraph shall apply to a successor Creditor of
the Existing Debt. The holders of Common Stock shall be third party
beneficiaries of this paragraph and the Company may not waive this paragraph
without the consent of holders of a majority of its Common Stock. For any reason
at any time, upon the written or oral request of the Creditor, the Company shall
within one (1) Business Day confirm orally and in writing to the Creditor the
number of shares of Common Stock then outstanding, including by virtue of any
prior conversion, exchange or exercise of convertible or exercisable securities
into Common Stock, including, without limitation, pursuant to the Existing Debt
or securities issued pursuant to this Exchange Agreement.
 
(e) DISPUTE RESOLUTION. In the case of a dispute as to the determination of any
Exchange Price, any Company Optional Redemption Price, the Closing Bid Price,
the Closing Sale Price or fair market value (as the case may be) or the
arithmetic calculation of the Exchange Rate, the Company or the Creditor (as the
case may be) shall submit the disputed determinations or arithmetic calculations
(as the case may be) via facsimile (i) within two (2) Business Days after
receipt of the applicable notice giving rise to such dispute to the Company or
the Creditor (as the case may be) or (ii) if no notice gave rise to such
dispute, at any time after the Creditor learned of the circumstances giving rise
to such dispute. If the Creditor and the Company are unable to agree upon such
determination or calculation within two (2) Business Days of such disputed
determination or arithmetic calculation (as the case may be) being submitted to
the Company or the Creditor (as the case may be), then the Company shall, within
two (2) Business Days, submit via facsimile (a) the disputed determination of
any Exchange Price, any Company Optional Redemption Price, the Closing Bid
Price, the Closing Sale Price or fair market value (as the case may be) to an
independent, reputable investment bank selected by the Company and approved by
the Creditor or (b) the disputed arithmetic calculation of the Exchange Rate to
an independent, outside accountant selected by the Creditor that is reasonably
acceptable to the Company. The Company shall cause at its expense the investment
bank or the accountant (as the case may be) to perform the determinations or
calculations (as the case may be) and notify the Company and the Creditor of the
results no later than ten (10) Business Days from the time it receives such
disputed determinations or calculations (as the case may be). Such investment
bank’s or accountant’s determination or calculation (as the case may be) shall
be binding upon all parties absent demonstrable error.
 
(f) INITIAL EXCHANGE.  As of the date hereof (the “Initial Exchange Date”), the
Creditor shall be deemed to have delivered an Exchange Notice to effect an
Exchange with respect to such aggregate initial Debt Exchange Amount and such
initial Exchange Prices as set forth on the signature page of the Creditor.  If
the Company fails to deliver the Common Stock with respect to such initial
Exchange on or prior to the Share Delivery Deadline with respect thereto, the
Creditor shall have the option, by delivery of written notice to the Company, to
terminate this Agreement.  Upon receipt of such written notice of termination by
the Company, this Agreement shall be void, ab initio, and of no force or effect,
and such Debt Exchange Amount shall revert back to Creditor (for further
re-assignment and reversion to the Original Creditor) and shall be and remain a
valid and effective Existing Debt of the Company, enforceable in accordance with
its terms, and such Existing Debt (including, without limitation, all collateral
and security rights relating thereto) shall not be deemed or construed as having
been exchanged, settled, compromised, modified, satisfied or otherwise impaired
in any manner whatsoever, notwithstanding the execution of this Agreement by the
parties hereto. The foregoing shall be effective and applicable notwithstanding
any releases included in this Agreement, or any other terms or provisions of
this Agreement, and this provision shall control and supersede any other terms
or provisions of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(g) COMPANY OPTIONAL REDEMPTION.  Notwithstanding anything set forth in the
Existing Debt to the contrary, the Company and the Creditor hereby agree that
the Existing Debt held by the Creditor may be prepaid, in whole or in part, at a
redemption price, in cash, equal to the Company Optional Redemption Price, at
the option of the Company at any time, by the Company delivering an irrevocable
written notice thereof by facsimile and overnight courier to the Creditor (the
“Company Optional Redemption Notice” and the date the Holder receives such
notice is referred to as the “Company Optional Redemption Notice Date”).  The
Company may deliver only one Company Optional Redemption Notice in any ninety
(90) day period.  The Company Optional Redemption Notice shall (x) state the
date on which the Company Optional Redemption shall occur (the “Company Optional
Redemption Date”) which date shall not be less than sixty (60) calendar days nor
more than ninety (90) calendar days following the Company Optional Redemption
Notice Date, and (y) state the aggregate Debt Amount which is being redeemed in
such Company Optional Redemption from the Holder pursuant to this Section 1(g)
on the Company Optional Redemption Date.  The Company shall deliver the
applicable Company Optional Redemption Price to the Creditor in cash, in U.S.
dollars and immediately available funds, on the applicable Company Optional
Redemption Date.  Notwithstanding anything herein to the contrary, at any time
prior to the date the Company Optional Redemption Price is paid, in full, the
Company Optional Redemption Amount may be exchanged, in whole or in part, by the
Creditor into shares of Common Stock pursuant to Section 1.  All Debt Amounts
exchanged by the Creditor after the Company Optional Redemption Notice Date
shall reduce the Company Optional Redemption Amount of the Existing Debt
required to be redeemed on the Company Optional Redemption Date.
 
(h) CERTAIN DEFINITIONS.  For purposes of this Agreement, the following terms
shall have the following meanings:
 
(i) “Approved Stock Plan” means any employee benefit plan which has been
approved by the board of directors of the Company prior to or subsequent to the
date hereof pursuant to which shares of Common Stock and standard options to
purchase Common Stock may be issued to any employee, officer, consultant or
director for services provided to the Company in their capacity as such.
 
(ii) “Bloomberg” means Bloomberg, L.P.
 
(iii) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(iv) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price (as the case may be)
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by OTC Markets Group Inc.
(formerly Pink Sheets LLC).
 
(v) “Company Optional Redemption Price” means, with respect to any Debt Amount
to be redeemed in a Company Optional Redemption, 145% of the applicable Exchange
Amount with respect to such Debt Amount (assuming, for such purpose that the
entire Debt Amount being redeemed is being exchanged hereunder).
 
(vi) “Convertible Securities” means any capital stock or other security of the
Company or any of its Subsidiaries that is at any time and under any
circumstances directly or indirectly convertible into, exercisable or
exchangeable for, or which otherwise entitles the holder thereof to acquire, any
capital stock or other security of the Company (including, without limitation,
Common Stock) or any of its Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
 
(vii) “Common Stock” means (i) the Company’s common stock, $0.001 par value per
share, and (ii) any capital stock into which such common stock shall have been
changed or any share capital resulting from a reclassification of such common
stock.
 
(viii) “Excluded Securities” means (A) shares of Common Stock or standard
options to purchase Common Stock to directors, officers, consultants or
employees of the Company in their capacity as such pursuant to an Approved Stock
Plan (as defined below), provided that (1) all such issuances (taking into
account the shares of Common Stock issuable upon exercise of such options) after
the date hereof pursuant to this clause (A) do not, in the aggregate, exceed
more than 10% of the Common Stock issued and outstanding immediately prior to
the date hereof and (2) the exercise price of any such options is not lowered,
none of such options are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such options are otherwise
materially changed in any manner that adversely affects the Creditor; (B) shares
of Common Stock issued upon the conversion or exercise of Convertible Securities
(other than standard options to purchase Common Stock issued pursuant to an
Approved Stock Plan that are covered by clause (A) above) issued prior to the
date hereof, provided that the conversion price of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) is not lowered,
none of such Convertible Securities (other than standard options to purchase
Common Stock issued pursuant to an Approved Stock Plan that are covered by
clause (A) above) are amended to increase the number of shares issuable
thereunder and none of the terms or conditions of any such Convertible
Securities (other than standard options to purchase Common Stock issued pursuant
to an Approved Stock Plan that are covered by clause (A) above) are otherwise
materially changed in any manner that adversely affects the Creditor; and (C)
the Exchange Shares.
 
(ix) “Person” means any individual, partnership, firm, corporation, limited
liability company, joint venture, corporation, association trust, unincorporated
organization, government or any department or agency thereof, or any other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d) of the Exchange Act.
 
(x) “SEC” means the United States Securities and Exchange Commission or the
successor thereto.
 
(xi) “Subsequent Placement” means any, direct or indirect, issuance, offer,
sale, grant of any option or right to purchase, or otherwise disposition of (or
announcement of any issuance, offer, sale, grant of any option or right to
purchase or other disposition of) any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the Securities Act), any
Convertible Securities, any debt, any preferred stock or any purchase rights) of
the Company or any of its Subsidiaries.
 
(xii) “Trading Day” means any day on which the Common Stock is traded on the
principal securities exchange or securities market on which the Common Stock is
then traded, provided that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Creditor.
 
 
6

--------------------------------------------------------------------------------

 
 
(xiii) “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the principal securities exchange or
securities market on which such security is then traded during the period
beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New York
time, as reported by Bloomberg through its “Volume at Price” function or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York time, and
ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC).  If the
VWAP cannot be calculated for such security on such date on any of the foregoing
bases, the VWAP of such security on such date shall be the fair market value as
mutually determined by the Company and the Creditor. If the Company and the
Creditor are unable to agree upon the fair market value of such security, then
such dispute shall be resolved in accordance with the procedures in Section
1(e). All such determinations shall be appropriately adjusted for any stock
dividend, stock split, stock combination, recapitalization or other similar
transaction during such period.
 
2.  
REPRESENTATIONS AND WARRANTIES

 
(a) Company's Representations.  The Company hereby represents and warrants and
covenants to the Creditor, as of the date hereof and each other date in which
the Company issues Exchange Shares to the Creditor, as follows:
 
(i) Each of the Company and its subsidiaries are entities duly organized and
validly existing and in good standing under the laws of the jurisdiction in
which they are formed, and have the requisite power and authorization to own
their properties and to carry on their business as now being conducted and as
presently proposed to be conducted.  Each of the Company and each of its
subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect.  As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents (as defined below) or (iii) the
authority or ability of the Company  to perform any of its obligations under any
of the Exchange Documents (as defined below). Other than its subsidiaries, there
is no Person in which the Company, directly or indirectly, owns share capital or
holds an equity or similar interest.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
this Agreement (collectively, the “Exchange Documents”) and to issue the
Exchange Shares in accordance with the terms hereof and thereof.  The execution
and delivery of the Exchange Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby, including,
without limitation, the issuance of the Exchange Shares have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement and the other Exchange Documents have been duly
executed and delivered by the Company, and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.
 
(iii) The execution, delivery and performance of the Exchange Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, each Exchange and the
reservation and issuance of the Exchange Shares) will not (A) result in a
violation of the Certificate of Incorporation (as defined below) or other
organizational documents of the Company or any of its subsidiaries, any share
capital of the Company or any of its subsidiaries or Bylaws (as defined below)
of the Company or any of its subsidiaries, (B) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its subsidiaries is a party, or (C) result in a violation
of any law, rule, regulation, order, judgment or decree (including foreign,
federal and state securities laws and regulations and the rules and regulations
of the OTC Bulletin Board (the “Principal Market”) applicable to the Company or
any of its subsidiaries or by which any property or asset of the Company or any
of its subsidiaries is bound or affected except, in the case of clause (B) or
(C) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.
 
(iv) Neither the Company nor any subsidiary is required to obtain any consent
from, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by the Exchange Documents, in each
case, in accordance with the terms hereof or thereof. All consents,
authorizations, orders, filings and registrations which the Company or any
subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the applicable Closing Date, and neither the
Company nor any of its subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by the
Exchange Documents.  The Company is not in violation of the requirements of the
Principal Market and has no knowledge of any facts or circumstances which could
reasonably lead to delisting or suspension of the Common Stock in the
foreseeable future.
 
(v) On each date the Company issues Exchange Shares to the Creditor, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Exchange Shares to be
exchanged with the Creditor hereunder on such date will be, or will have been,
fully paid or provided for by the Company, and all laws imposing such taxes will
be or will have been complied with.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(vi) During the two (2) years prior to the date hereof, the Company has timely
filed all reports, schedules, forms, statements and other documents required to
be filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act (all of the foregoing filed prior to the date hereof and
all exhibits included therein and financial statements, notes and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the “SEC Documents”). The Company has delivered to the Creditor
or its representative true, correct and complete copies of each of the SEC
Documents not available on the EDGAR system requested by the Creditor or its
respective representatives. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. As of their respective dates, the financial statements of
the Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to any of the Creditors which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein not misleading, in the light of the circumstance under which they are or
were made.
 
 
9

--------------------------------------------------------------------------------

 
 
(vii) As of the date hereof, the authorized share capital of the Company
consists of (A) 4,000,000,000 shares of Common Stock, of which, 977,859,767  are
issued and outstanding and 467,031,532  shares are reserved for issuance
pursuant to securities (other than the Exchange Shares) exercisable or
exchangeable for, or convertible into, shares of Common Stock and (B)
100,000,000 preferred shares, of which 0 are issued and outstanding.  As of the
date hereof, the Company has reserved from its duly authorized capital stock
1,200,000,000 shares of Common Stock for issuance as Exchange
Shares.  3,005,108,701 shares of Common Stock are held in treasury.  All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable.  409,607,659 shares of the
Company’s issued and outstanding Common Stock on the date hereof are as of the
date hereof owned by Persons who are “affiliates” (as defined in Rule 405 of the
Securities Act and calculated based on the assumption that only officers,
directors and holders of at least 10% of the Company’s issued and outstanding
Common Stock are “affiliates” without conceding that any such Persons are
“affiliates” for purposes of federal securities laws) of the Company or any of
its subsidiaries. To the Company’s knowledge, as of the date hereof, no Person
owns 10% or more of the Company’s issued and outstanding shares of Common Stock,
whether or not presently exercisable or convertible, have been fully exercised
or converted (as the case may be) taking account of any limitations on exercise
or conversion (including “blockers”) contained therein without conceding that
such identified Person is a 10% stockholder for purposes of federal securities
laws). Except as disclosed in SEC Documents and/or in Schedule 2(a)(vii) hereof:
(A) none of the Company’s or any subsidiary’s share capital is subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company or any subsidiary; (B) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to issue additional share capital of the Company or any of its
subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any share capital of the
Company or any of its subsidiaries; (C) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
subsidiaries or by which the Company or any of its subsidiaries is or may become
bound; (D) there are no financing statements securing obligations in any amounts
filed in connection with the Company or any of its subsidiaries; (E) there are
no agreements or arrangements under which the Company or any of its subsidiaries
is obligated to register the sale of any of their securities under the
Securities Act; (F) there are no outstanding securities or instruments of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (G) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Exchange Shares; (H) neither the
Company nor any subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (I) neither the
Company nor any of its subsidiaries have any liabilities or obligations required
to be disclosed in the SEC Documents which are not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or could not have a Material Adverse Effect. The Company has
furnished to the Creditor true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents.
 
(viii) The Company confirms that neither it nor any other Person acting on its
behalf has provided the Creditor or its agents or counsel with any information
that constitutes or could reasonably be expected to constitute material,
non-public information concerning the Company or any of its subsidiaries, other
than the existence of the transactions contemplated by this Agreement and the
other Agreements. The Company understands and confirms that the Creditor will
rely on the foregoing representations in effecting transactions in securities of
the Company. All disclosure provided to the Creditor regarding the Company and
its subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly announced or disclosed.
 
 
10

--------------------------------------------------------------------------------

 
 
(ix) The issuance of the Exchange Shares are duly authorized and upon issuance
in accordance with the terms hereof shall be validly issued and outstanding,
fully paid and nonassessable, free and clear of all liens, encumbrances and
rights of refusal of any kind.  Upon issuance in accordance herewith, the
Exchange Shares will be exempt from the registration requirements of the
Securities Act under Section 4(a)(2) of the Securities Act and all of such
Exchange Shares will be freely transferable and freely tradable by the Creditor
without restriction pursuant to Rule 144, including, without limitation
144(d)(3)(ii), of the Securities Act.  Neither any Exchange Shares issuable
hereunder nor any certificates evidencing any of such Exchange Shares (if a
certificate therefor is requested in writing by the Creditor) shall bear any
restrictive or other legends or notations.  The Company shall not, and the
Company shall cause all other persons to not, issue any stop-transfer order,
instruction or other restriction with respect to any such Exchange Shares.
 
(x) Other than each Agent Fee Exchange Amount including in an Exchange Amount
hereunder, the Company represents that it has not paid, and shall not pay, any
commissions or other remuneration, directly or indirectly, to any third party
for the solicitation of any Exchange pursuant to this Agreement. Other than the
applicable Exchange of Existing Debt, the Company has not received and will not
receive any consideration from the Creditor for the Exchange Shares to be issued
in an Exchange.
 
(xi) To the Company’s knowledge, neither the Creditor nor the Original Creditor,
nor any of their respective affiliates, (i) is or was an officer, director, 10%
shareholder, control person, or affiliate of the Company within the last 90 days
or (ii) has or will, directly or indirectly, provide any consideration to or
invest in any manner in the Company in exchange or consideration for, or
otherwise in connection with, the sale or satisfaction of the Existing Debt,
other than pursuant to this Agreement.
 
(xii) The Company acknowledges and agrees that (A) the issuance of Exchange
Shares pursuant to this Agreement may have a dilutive effect, which may be
substantial, (B) neither the Company nor any of the Company’s affiliates has or
will provide the Creditor with any material non-public information regarding the
Company or its securities, (C) the Creditor has no obligation of confidentiality
to the Company and may sell any of its Exchange Shares issued pursuant to this
Agreement at any time.
 
(xiii) The Company acknowledges and agrees that with respect to this Agreement
and the transactions contemplated hereby, (A) the Creditor is acting solely in
an arm’s length capacity, (B) the Creditor does not make and has not made any
representations or warranties, other than those specifically set forth in this
Agreement, (C) the Company’s obligations hereunder are unconditional and
absolute and not subject to any right of set off, counterclaim, delay or
reduction, regardless of any claim the Company may have against the Creditor,
(D) the Creditor has not and is not acting as a legal, financial, accounting or
tax advisor to the Company, or agent or fiduciary of the Company, or in any
similar capacity, and (E) any statement made by the Creditor or any of the
Creditor’s representatives, agents or attorneys is not advice or a
recommendation to the Company.
 
(xiv) The Company is not, and has not previously been at any time, an issuer
identified in, or subject to, Rule 144(i) under the Securities Act.
 
(xv) The Company has not, in the 12 months preceding the date of this Agreement,
received notice from any national securities exchange or automated quotation
system on which the shares of Common Stock are listed or designated for
quotation to the effect that the Company is not in compliance with the listing
or maintenance requirements of such national securities exchange or automated
quotation system.  As of the date of this Agreement, the Company is in
compliance with all such listing and maintenance requirements.
 
 
11

--------------------------------------------------------------------------------

 
 
(xvi) The Company, through its Transfer Agent, currently participates in the DTC
Fast Automated Securities Transfer (FAST) Program of DTC’s Deposit/Withdrawal At
Custodian (DWAC) system, and the shares of Common Stock may be issued and
transferred electronically to third parties via the DTC Fast Automated
Securities Transfer (FAST) Program of DTC’s Deposit/Withdrawal At Custodian
(DWAC) system. The Company has not, in the 12 months preceding the date of this
Agreement, received any notice from DTC to the effect that a suspension of, or
restriction on, accepting additional deposits of the shares of Common Stock, or
electronic trading or settlement services with respect to the shares of Common
Stock are being imposed or are contemplated by DTC.
 
(xvii) The Company and its board of directors have taken all necessary action,
if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, or other similar antitakeover
provision under the certificate of incorporation, bylaws or other organizational
documents of the Company, as currently in effect, or the laws of the
jurisdiction of its incorporation or otherwise which is or could become
applicable as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of Exchange Shares
hereunder and the Creditor’s ownership of such Exchange Shares, together with
all other securities now or hereafter owned or acquired by the Creditor.  The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any shareholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Exchange Shares or a change
in control of the Company or any of its subsidiaries.
 
(xviii) The Company shall take such action as the Creditor shall reasonably
determine is necessary in order to qualify the Exchange Shares issuable to the
Creditor hereunder under applicable securities or “blue sky” laws of the states
of the United States for the issuance to the Creditor hereunder and for resale
by the Creditor to the public (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Creditor.  Without limiting any other obligation of the Company hereunder, the
Company shall timely make all filings and reports relating to the offer and
issuance of such Exchange Shares required under all applicable securities laws
(including, without limitation, all applicable federal securities laws and all
applicable state securities or “blue sky” laws), and the Company shall comply
with all applicable federal, state, local and foreign laws, statutes, rules,
regulations and the like relating to the offering and issuance of such Exchange
Shares to the Creditor.
 
(xix) The Company shall promptly secure the listing or designation for quotation
(as the case may be) of all of the Exchange Shares to be issued to the Creditor
pursuant to this Agreement on each national securities exchange and automated
quotation system, if any, on which the shares of Common Stock are listed or
designated for quotation (as the case may be) and shall use its reasonable best
efforts to maintain such listing or designation for quotation (as the case may
be) of all such Exchange Shares on such national securities exchange or
automated quotation system for so long as the Creditor or any of its affiliates
holds any Exchange Shares. the Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 2(a)(xix).
 
(xx) The Company is considering entering into a reincorporation merger, which
would ultimately result in the Company becoming a corporation organized under
the laws of the State of the Nevada (the “Reincorporation Merger”) that is the
legal successor to the Company and bound by all obligations thereof, including
this Agreement. In the event that the Reincorporation Merger is completed, the
Company hereby covenants that it will provide to Creditor copies of all
corporate documents that the Creditor reasonably requests and that the Company
will execute and file or deliver all documents or instruments, upon the
reasonable request of the Creditor, as may be necessary for the Company to
comply with the terms and conditions hereof, including without limitation,
providing a revised instruction letter to the Transfer Agent.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) The Creditor hereby makes the following representations, warranties and
covenants to the Company:
 
(i) The Creditor is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite power and authority to enter into and to consummate the transactions
contemplated hereby to which it is a party and otherwise to carry out its
obligations hereunder and thereunder.
 
(ii) The Creditor owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Existing Debt being exchanged in the
applicable Exchange free and clear of all rights and Encumbrances (as defined
below). The Creditor has full power and authority to transfer and dispose of the
Existing Debt to the Company free and clear of any right or Encumbrance.  Other
than the transactions contemplated by this Agreement, there is no outstanding
vote, plan, pending proposal, or other right of any person to acquire all or any
of such Existing Debt. As used herein, “Encumbrances” shall mean any security or
other property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.
 
(iii) The Creditor understands that the Exchange Shares are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and the Creditor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Creditor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Creditor to acquire
the Exchange Shares.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on behalf of the Creditor and constitute the legal, valid and binding
obligations of the Creditor enforceable against the Creditor in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.
 
(v) The execution, delivery and performance by the Creditor of this Agreement
and the consummation by the Creditor of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
the Creditor or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Creditor is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment  or
decree (including federal and state securities laws) applicable to the Creditor,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Creditor to perform its obligations hereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
(vi) As of the date of this Agreement and during the 90 calendar days prior to
the date of this Agreement, neither the Creditor nor any affiliate thereof is or
was an officer, director, or 10% or more shareholder of the Company.
 
(vii) So long as Creditor holds any Existing Debt, neither the Creditor nor any
of its affiliates shall (i) hold any short position in the shares of Common
Stock or (ii) engage in or effect, directly or indirectly, any short sale of the
shares of Common Stock.
 
(viii) For so long as the Creditor or any of its affiliates holds any Exchange
Shares, neither the Creditor nor any of its affiliates will: (i) vote any shares
of Common Stock owned or controlled by it, or solicit any proxies or seek to
advise or influence any person with respect to any voting securities of the
Company; or (ii) engage or participate in any actions, plans or proposals that
relate to or would result in (a) the Creditor or any of its affiliates acquiring
additional securities of the Company, alone or together with any other person,
which would result in the Creditor and its affiliates collectively beneficially
owning, or being deemed to beneficially own, more than 9.99% of the shares of
Common Stock or other voting securities of the Company (as calculated pursuant
to Section 13(d) of the Exchange Act and the rules and regulations thereunder),
(b) an extraordinary corporate transaction, such as a merger, reorganization or
liquidation, involving the Company or any of its subsidiaries, (c) a sale or
transfer of a material amount of assets of the Company or any of its
subsidiaries, (d) any change in the present board of directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any existing vacancies on the board, (e) any material
change in the present capitalization or dividend policy of the Company, (f) any
other material change in the Company’s business or corporate structure, (g)
changes in the Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of the Company by any
person, (h) causing a class of securities of the Company to be delisted from a
national securities exchange or to cease to be authorized to be quoted in an
inter-dealer quotation system of a registered national securities association,
(i) causing a class of equity securities of the Company to become eligible for
termination of registration pursuant to Section 12(g)(4) of the Exchange Act or
(j) taking any action, intention, plan or arrangement similar to any of those
enumerated above.
 
(ix) Creditor agrees and acknowledges that the Reincorporation Merger will not
violate this Agreement or result in a default hereunder, provided the Company
has complied with the terms of Section 2(a)(xx) hereof.
 
3.  
PARTICIPATION RIGHTS

 
At any time during the period commencing as of the date hereof until one hundred
twenty (120) calendar days after the date hereof, neither the Company nor any of
its Subsidiaries shall, directly or indirectly, effect any Subsequent Placement
unless the Company shall have first complied with this Section 3.
 
(a) At least three (3) Trading Days prior to any proposed or intended Subsequent
Placement, the Company shall deliver to the Creditor a written notice of its
proposal or intention to effect a Subsequent Placement (each such notice, a
“Pre-Notice”), which Pre-Notice shall not contain any information (including,
without limitation, material, non-public information) other than: (i) a
statement that the Company proposes or intends to effect a Subsequent Placement,
(ii) a statement that the statement in clause (i) above does not constitute
material, non-public information and (iii) a statement informing the Creditor
that it is entitled to receive an Offer Notice (as defined below) with respect
to such Subsequent Placement upon its written request. Upon the written request
of the Creditor within three (3) calendar days after the Company’s delivery to
the Creditor of such Pre-Notice, and only upon a written request by the
Creditor, the Company shall promptly, but no later than one (1) Trading Day
after such request, deliver to the Creditor an irrevocable written notice (the
“Offer Notice”) of any proposed or intended issuance or sale or exchange (the
“Offer”) of the securities being offered (the “Offered Securities”) in a
Subsequent Placement, which Offer Notice shall (w) identify and describe the
Offered Securities, (x) describe the price and other terms upon which they are
to be issued, sold or exchanged, and the number or amount of the Offered
Securities to be issued, sold or exchanged, (y) identify the Persons (if known)
to which or with which the Offered Securities are to be offered, issued, sold or
exchanged and (z) offer to issue and sell to or exchange with the Creditor in
accordance with the terms of the Offer all of the Offered Securities.
 
(b) To accept an Offer, in whole or in part, the Creditor must deliver a written
notice to the Company prior to the end of the third (3rd) calendar day after the
Creditor’s receipt of the Offer Notice (the “Offer Period”), setting forth the
portion of the Offered Securities that the Creditor elects to purchase (in
either case, the “Notice of Acceptance”). Notwithstanding the foregoing, if the
Company desires to modify or amend the terms and conditions of the Offer prior
to the expiration of the Offer Period, the Company may deliver to the Creditor a
new Offer Notice and the Offer Period shall expire on the third (3rd) Business
Day after the Creditor’s receipt of such new Offer Notice.
 
 
14

--------------------------------------------------------------------------------

 
 
(c) The Company shall have five (5) Business Days from the expiration of the
Offer Period above (i) to offer, issue, sell or exchange all or any part of such
Offered Securities as to which a Notice of Acceptance has not been given by the
Creditor (the “Refused Securities”) pursuant to a definitive agreement(s) (the
“Subsequent Placement Agreement”), but only to the offerees described in the
Offer Notice (if so described therein) and only upon terms and conditions
(including, without limitation, unit prices and interest rates) that are not
more favorable to the acquiring Person or Persons or less favorable to the
Company than those set forth in the Offer Notice and (ii) to publicly announce
(a) the execution of such Subsequent Placement Agreement, and (b) either (x) the
consummation of the transactions contemplated by such Subsequent Placement
Agreement or (y) the termination of such Subsequent Placement Agreement, which
shall be filed with the SEC on a Current Report on Form 8-K with such Subsequent
Placement Agreement and any documents contemplated therein filed as exhibits
thereto.
 
(d) In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 3(c) above), then the Creditor may, at its sole option and in its sole
discretion, reduce the number or amount of the Offered Securities specified in
its Notice of Acceptance to an amount that shall be not less than the number or
amount of the Offered Securities that the Creditor elected to purchase pursuant
to Section 3(b) above multiplied by a fraction, (i) the numerator of which shall
be the number or amount of Offered Securities the Company actually proposes to
issue, sell or exchange (including Offered Securities to be issued or sold to
the Creditor pursuant to this Section 3 prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Offered Securities. In
the event that the Creditor so elects to reduce the number or amount of Offered
Securities specified in its Notice of Acceptance, the Company may not issue,
sell or exchange more than the reduced number or amount of the Offered
Securities unless and until such securities have again been offered to the
Creditor in accordance with Section 3(a) above.
 
(e) Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Creditor shall acquire from the Company, and the
Company shall issue to the Creditor, the number or amount of Offered Securities
specified in its Notice of Acceptance. The purchase by the Creditor of any
Offered Securities is subject in all cases to the preparation, execution and
delivery by the Company and the Creditor of a separate purchase agreement
relating to such Offered Securities reasonably satisfactory in form and
substance to the Creditor and its counsel.
 
(f) Any Offered Securities not acquired by a Buyer or other Persons in
accordance with this Section 3 may not be issued, sold or exchanged until they
are again offered to the Creditor under the procedures specified in this
Agreement.
 
(g) The Company and the Creditor agree that if the Creditor elects to
participate in the Offer, neither the Subsequent Placement Agreement with
respect to such Offer nor any other transaction documents related thereto
(collectively, the “Subsequent Placement Documents”) shall include any term or
provision whereby the Creditor shall be required to agree to any restrictions on
trading as to any securities of the Company or be required to consent to any
amendment to or termination of, or grant any waiver, release or the like under
or in connection with, any agreement previously entered into with the Company or
any instrument received from the Company.
 
(h) Notwithstanding anything to the contrary in this Section 3 and unless
otherwise agreed to by the Creditor, the Company shall either confirm in writing
to the Creditor that the transaction with respect to the Subsequent Placement
has been abandoned or shall publicly disclose its intention to issue the Offered
Securities, in either case, in such a manner such that the Creditor will not be
in possession of any material, non-public information, by the fifth (5th)
Business Day following delivery of the Offer Notice. If by such fifth (5th)
Business Day, no public disclosure regarding a transaction with respect to the
Offered Securities has been made, and no notice regarding the abandonment of
such transaction has been received by the Creditor, such transaction shall be
deemed to have been abandoned and the Creditor shall not be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries. Should the Company decide to pursue such transaction with respect
to the Offered Securities, the Company shall provide the Creditor with another
Offer Notice and the Creditor will again have the right of participation set
forth in this Section 3. The Company shall not be permitted to deliver more than
one Offer Notice to the Creditor in any sixty (60) day period, except as
expressly contemplated by the last sentence of Section 3(b).
 
 
15

--------------------------------------------------------------------------------

 
 
(i) The restrictions contained in this Section 3 shall not apply in connection
with the issuance of any Excluded Securities.  The Company shall not circumvent
the provisions of this Section 3 by providing terms or conditions to one Buyer
that are not provided to all.
 
4.  
RIGHT OF FIRST REFUSAL

 
From and after the date hereof through and including the earlier of (i) the date
that is 120 calendar days from the date hereof or (ii) the date on which the
Investor no longer holds at least 90% of any debt of the Company purchased
hereunder, the Company shall not, without the prior written consent of the
Investor, (a) enter into, effect, alter, announce or recommend to its
shareholders any transaction whereby the Company directly or indirectly issues
equity or debt securities of the Company to a party in exchange for outstanding
equity or debt securities (other than ordinary exercise of Convertible
Securities), claims or property interests, or partly in such exchange and partly
for cash, in one or more transactions carried out pursuant to Section 3(a)(9) or
Section 3(a)(10) of the Securities Act (any such transaction, an “Exchange
Transaction”), or (b) otherwise cooperate in any way, assist or participate in,
facilitate or encourage any effort or attempt by any Person (other than the
Investor) to seek an Exchange Transaction involving the Company or any of its
Subsidiaries.  The Company, its affiliates and subsidiaries, and each of its and
their respective officers, employees, directors, agents or other representatives
shall immediately cease and cause to be terminated all existing discussions,
conversations, negotiations and other communications with any Persons (other
than the Investor) with respect to any of the foregoing.  The Company shall
promptly (and in no event later than twenty-four (24) hours after receipt)
notify (which notice shall be provided orally and in writing and shall identify
the Person making the inquiry, request, proposal or offer and set forth the
material terms thereof) the Investor after receipt of any inquiry, request,
proposal or offer relating to any Exchange Transaction, and shall promptly (and
in no event later than twenty-four (24) hours after receipt) provide copies to
Investor of any written inquiries, requests, proposals or offers relating
thereto. The Company agrees that it and its affiliates and subsidiaries, and
each of its and their respective officers, employees, directors, agents or other
representatives subsidiaries will not enter into any agreement with any Person
subsequent to the date hereof which prohibits the Company from providing any
information to the Investor in accordance with this exclusivity provision.  For
the avoidance of doubt, the foregoing provisions shall not in any way restrict
the Company’s ability to issue Common Stock under a registration statement on
Form S-8.
 
5.  
DISCLOSURE

 
(a) Prior to the earlier of (i) the opening time for trading stocks on public
securities exchanges located in New York City on the first trading day
immediately following the date of this Agreement and (ii) the initial Share
Delivery Deadline, time being of the essence, the Company shall file a Current
Report on Form 8-K with the SEC pursuant to Section 13 or Section 15(d) of the
Exchange Act disclosing all of the material terms of this Agreement, including,
without limitation, the issuance of shares of Common Stock to the Creditor
pursuant to this Agreement approving this Agreement, and disclosing all other
material, nonpublic information delivered to the Creditor (or the Creditor’s
representatives or agents) by the Company or any of its officers, directors,
employees, agents or representatives, if any, in connection with the Existing
Debt, any Exchange, the Original Creditor or the transactions contemplated by
this Agreement, and attaching a copy of this Agreement and this Agreement as
exhibits thereto (the “8-K Filing”).  From and after the 8-K Filing, neither the
Company nor any of its officers, directors, employees, agents or representatives
shall disclose any material non-public information about the Company to the
Creditor (or the Creditor’s representatives or agents), unless prior thereto the
Company shall have filed a Current Report on Form 8-K with the SEC pursuant to
Section 13 or Section 15(d) of the Exchange Act disclosing all such material
non-public information.  In the event of a breach of any of the foregoing
covenants in this Section 5 by the Company, in addition to any other remedy
available to the Creditor, the Creditor shall have the right to make a public
disclosure, in the form of a press release, public advertisement, SEC filing or
otherwise, of the matters contemplated hereby without the prior approval by the
Company, or any of its officers, directors, employees, stockholders or agents,
and the Creditor shall not have any liability to the Company, or any of its
officers, directors, employees, stockholders or agents, for any such disclosure.
 
(b) Neither the Company, its subsidiaries nor the Creditor shall issue any press
releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Creditor, to issue any press release or make other
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that the Creditor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).
 
(c) Without the prior written consent of the Creditor, the Company shall not
(and shall cause each of its subsidiaries and affiliates to not) disclose the
name of the Creditor in any filing (other than the 8-K Filing), announcement,
release or otherwise.
 
 
 
16

--------------------------------------------------------------------------------

 
 
6.  
INDEMNIFICATION

 
(a) In consideration of the Creditor’s execution and delivery of the Exchange
Documents to which it is a party and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Exchange Documents,
the Company shall defend, protect, indemnify and hold harmless the Creditor and
each affiliate of the Creditor that holds any Securities and all of their
shareholders, partners, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in any of the Exchange Documents, (b) any breach of any covenant,
agreement or obligation of the Company contained in any of the Exchange
Documents or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company) and arising out of or resulting from (i) the
execution, delivery, performance or enforcement of any of the Exchange
Documents, or (ii) the status of the Creditor or holder of the Securities as a
holder of securities of the Company pursuant to the transactions contemplated by
the Exchange Documents.  To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.
 
(b) Promptly after receipt by an Indemnitee under this Section 6 of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Indemnitee shall, if an
Indemnified Liability in respect thereof is to be made against the Company under
this Section 6, deliver to the Company a written notice of the commencement
thereof, and the Company shall have the right to participate in, and, to the
extent the Company so desires, to assume control of the defense thereof with
counsel mutually satisfactory to the Company and the Indemnitee; provided,
however, that an Indemnitee shall have the right to retain its own counsel with
the fees and expenses of not more than one counsel for such Indemnitee to be
paid by the Company, if, in the reasonable opinion of counsel retained by the
Company, the representation by such counsel of the Indemnitee and the Company
would be inappropriate due to actual or potential differing interests between
such Indemnitee and any other party represented by such counsel in such
proceeding. In the case of an Indemnitee, legal counsel referred to in the
immediately preceding sentence shall be selected by the Creditor. The Indemnitee
shall cooperate fully with the Company in connection with any negotiation or
defense of any such Indemnified Liability by the Company and shall furnish to
the Company all information reasonably available to the Indemnitee which relates
to such Indemnified Liability.  The Company shall keep the Indemnitee reasonably
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  The Company shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the Company shall not unreasonably withhold,
delay or condition its consent.  The Company shall not, without the prior
written consent of the Indemnitee, consent to entry of any judgment or enter
into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnitee of a release from all liability in respect to such Indemnified
Liability. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 6, except to the
extent that the Company is prejudiced in its ability to defend such action.
 
(c) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Liabilities are incurred.
 
(d) The indemnification required by this Section 6 shall be in addition to (i)
any cause of action or similar right of the Indemnitee against the Company or
others, and (ii) any liabilities the Company may be subject to pursuant to the
law.
 
 
 
17

--------------------------------------------------------------------------------

 
 
7.  
RESERVATION OF SHARES

 
(a) Reservation. The Company shall initially reserve 1,200,000,000 shares of its
authorized and unissued Common Stock, solely for the purpose of effecting
Exchanges of the Existing Debt.  So long as any of the Existing Debt remains
outstanding and is held by the Creditor, the Company shall take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting Exchanges of such Existing
Debt, a number of authorized and unissued shares of Common Stock, as of any date
of determination, for such Existing Debt in accordance with the following
formula:
 
           P
 
------------------ x  3 = Share Reserve
 
     (T x B)
 
P = The aggregate principal amount of the Existing Debt outstanding and held by
the Creditor as of such date of determination;
 
T = The applicable Variable Exchange Base Price as of such date of
determination;
 
B = 0.85;
 
provided, that, the Share Reserve shall in no event be less than 150% of the
number of authorized and unissued shares of Common Stock as shall from time to
time be necessary to effect the exchange of all of the Existing Debt then
outstanding and held by the Creditor (without regard to any limitations on
exchanges) (the “Required Reserve Amount”).  On or prior to the date hereof,
both the Company and its transfer agent shall execute and deliver to the
Creditor the irrevocable transfer agent instructions in the form attached hereto
as Exhibit III.
 
(b) Insufficient Authorized Shares. If, notwithstanding Section 7(a), and not in
limitation thereof, at any time while the Existing Debt remains outstanding the
Company does not have a sufficient number of authorized and unreserved shares of
Common Stock to satisfy its obligation to reserve for issuance upon exchange of
the Existing Debt held by the Creditor of at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for such Existing Debt. Without
limiting the generality of the foregoing sentence, as soon as practicable after
the date of the occurrence of an Authorized Share Failure, but in no event later
than sixty (60) days after the occurrence of such Authorized Share Failure, the
Company shall hold a meeting of its stockholder for the approval of an increase
in the number of authorized shares of Common Stock.  In connection with such
meeting, the Company shall provide each stockholder with a proxy statement and
shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.  At
any time after the Stockholder Meeting Deadline (as defined below), in the event
that the Company is prohibited from issuing shares of Common Stock upon any
exchange due to the failure by the Company to have sufficient shares of Common
Stock available out of the authorized but unissued shares of Common Stock (such
unavailable number of shares of Common Stock, the “Authorization Failure
Shares”), in lieu of delivering such Authorization Failure Shares to the
Creditor, the Company shall pay cash in exchange for the redemption of such
portion of the Debt Amount exchangeable into such Authorized Failure Shares at a
price equal to the sum of (i) the product of (x) such number of Authorization
Failure Shares and (y) the greatest Closing Sale Price of the Common Stock on
any Trading Day during the period commencing on the date the Creditor delivers
the applicable Exchange Notice with respect to such Authorization Failure Shares
to the Company and ending on the date of such issuance and payment under this
Section 7(b) and (ii) to the extent the Creditor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Creditor of Authorization Failure Shares, any brokerage commissions
and other out-of-pocket expenses, if any, of the Creditor incurred in connection
therewith.  Nothing contained in Section 7(a) or this Section 7(b) shall limit
any obligations of the Company under any other provision hereunder or in the
Existing Debt.
 
 
 
18

--------------------------------------------------------------------------------

 
 
8.  
MISCELLANEOUS.

 
(a) Holding Period.  For the purposes of Rule 144 of the Securities Act, the
Company acknowledges that the holding period of the Exchange Shares may be
tacked on the holding period of the Existing Debt, and the Company agrees not to
take a position contrary to this Section 8(a).  The Company shall be responsible
for the delivery of any legal opinion required by the transfer agent in
connection with the issuance of the Exchange Shares without any restricted
legend and the fees and expenses of counsel with respect to any such legal
opinion.
 
(b) Further Assurances; Additional Documents.  The parties shall take any
actions and execute any other documents that may be necessary or desirable to
the implementation and consummation of this Agreement upon the reasonable
request of the other party.
 
(c) No Oral Modification.  This Agreement may only be amended in writing signed
by the Company and by the Creditor.  All waivers relating to any provision of
this Agreement must be in writing and signed by the waiving party.
 
(d) Expenses.  Except as otherwise set forth in this Agreement, each party to
this Agreement shall bear its own expenses in connection with transactions
contemplated hereby.  The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, legal expenses of counsel to
the Company (including, without limitation, with respect to any legal opinion
issued in connection herewith or any Exchange), DTC fees, transfer agent fees,
or broker’s commissions (other than for Persons engaged by the Creditor)
relating to or arising out of the transactions contemplated hereby.  The Company
shall pay, and hold the Creditor harmless against, any liability, loss or
expense (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment.
 
(e) Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(f) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(g) Remedies.  The Creditor and each affiliate of the Creditor that holds any
Securities shall have all rights and remedies set forth in the Exchange
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law. Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by
law.  Furthermore, the Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under any of the
Exchange Documents, any remedy at law may prove to be inadequate relief to the
Creditor.  The Company therefore agrees that the Creditor shall be entitled to
seek specific performance and/or temporary, preliminary and permanent injunctive
or other equitable relief from any court of competent jurisdiction in any such
case without the necessity of proving damages and without posting a bond or
other security.
 
(h) Withdrawal Right. Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Exchange Documents, whenever the
Creditor exercises a right, election, demand or option under an Exchange
Document and the Company does not timely perform its related obligations within
the periods therein provided, then the Creditor may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.
 
(i) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Creditor hereunder or the Creditor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, foreign, state or federal law, common law or
equitable cause of action), then to the extent of any such restoration the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred. Unless otherwise expressly
indicated, all dollar amounts referred to in this Agreement and the other
Exchange Documents are in United States Dollars (“US Dollars”), and all amounts
owing under this Agreement and all other Exchange Documents shall be paid in US
Dollars. All amounts denominated in other currencies shall be converted in the
US Dollar equivalent amount in accordance with the Dollar Exchange Rate on the
date of calculation. “Dollar Exchange Rate” means, in relation to any amount of
currency to be converted into US Dollars pursuant to this Agreement, the US
Dollar exchange rate as published in the Wall Street Journal on the relevant
date of calculation.
 
(j) Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
(k) Survival.  The representations, warranties, agreements and covenants in this
Agreement shall survive the execution and delivery hereof and the consummation
of the transactions contemplated hereby.
 
(l) Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(m) Severability; Usury.  If any term or provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other terms
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon determination that any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to attempt to agree on a modification of this Agreement
so as to effect the original intent of the parties as closely as possible to the
fullest extent permitted by law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
Notwithstanding anything to the contrary contained in this Agreement or any
other Exchange Document (and without implication that the following is required
or applicable), it is the intention of the parties that in no event shall
amounts and value paid by the Company, or payable to or received by the
Creditor, under the Exchange Documents, including without limitation, any
amounts that would be characterized as “interest” under applicable law, exceed
amounts permitted under any such applicable law. Accordingly, if any obligation
to pay, payment made to the Creditor, or collection by the Creditor pursuant the
Exchange Documents is finally judicially determined to be contrary to any such
applicable law, such obligation to pay, payment or collection shall be deemed to
have been made by mutual mistake of the Creditor and the Company and such amount
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
the applicable law. Such adjustment shall be effected, to the extent necessary,
by reducing or refunding, at the option of the Creditor, the amount of interest
or any other amounts which would constitute unlawful amounts required to be paid
or actually paid to the Creditor under the Exchange Documents. For greater
certainty, to the extent that any interest, charges, fees, expenses or other
amounts required to be paid to or received by the Creditor under any of the
Exchange Documents or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.
 
 
20

--------------------------------------------------------------------------------

 
 
(n) No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(o) Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(p) No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
(q) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
 
(r) Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be (x)
if to the Company, at the address set forth on its signature page attached
hereto or (y) if to the Creditor, at the address set forth on its signature page
attached hereto, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
[Signature Page Follows]
 
 
 
21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.
 

 
COMPANY:
         
PURAMED BIOSCIENCE, INC.
         
 
By:
/s/ Russell W. Mitchell       Name: Russell W. Mitchell       Title:  CEO / CFO
            Address:
1326 Schofield Avenue
Schofield, WI 54476
 
 


 
 
22

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Creditor and the Company have caused their respective
signature page to this Exchange Agreement to be duly executed as of the date
first written above.
 
 

 
CREDITOR:
         
MAGNA GROUP, LLC
         
 
By:
/s/ Joshua Sason       Name:  Joshua Sason       Title:    Managing Member      
   

 
Existing Debt
$579,108.74
__________________________
 
Debt Exchange Amount:
$50,000
_________________________
 
Initial Exchange Price (with respect to initial Debt Exchange Amount):
$0.001508
__________________________
 
Initial Exchange Price (with respect to initial Legal Fee Exchange Amount and
initial Agent Fee Exchange Amount):
N/A
__________________________
 
Number of Shares to be Issued in the Initial Exchange:
33,156,499
__________________________
 
Address:
 
Magna Group, LLC
5 Hanover Square
Ste. 1604
New York, NY 10004
Attention: Ari Sason
Telephone: (347) 491-4240
Facsimile: (646) 737-9948
E-Mail:research@magnagroupcapital.com
 
with a copy (for information purposes only) to:
 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attention: Anthony J. Marsico, Esq.
Telephone: (212) 801-9362
Facsimile: (212) 805-9362
E-Mail: marsicoa@gtlaw.com



 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 


 
PURAMED BIOSCIENCE, INC.
EXCHANGE NOTICE
 
Reference is made to (a) that certain Master Exchange Agreement, dated as of
April __, 2014 (the “Exchange Agreement”), by and between the undersigned and
PuraMed BioScience, Inc., a Minnesota corporation (the “Company”) and (b)
certain Existing Debt (as defined in the Exchange Agreement) held by the
undersigned as of the date hereof.  In accordance with and pursuant to the
Exchange Agreement, the undersigned hereby elects to exchange the Debt Exchange
Amount (as defined in the Exchange Agreement) indicated below into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of the Company,
at the Exchange Rate (as defined in the Exchange Agreement, as of the date
specified below.  Capitalized terms not defined herein shall have the meaning as
set forth in the Exchange Agreement.
 
Date of Exchange:
 
Aggregate Debt Exchange Amount:
 
Aggregate Legal Fee Exchange Amount*:
 
Aggregate Agent Fee Exchange Amount*:
 
AGGREGATE EXCHANGE AMOUNT:
 
*For a valid exchange, at least a portion of the Debt Exchange Amount
outstanding must be included in the Exchange Amount if any Legal Fee Exchange
Amount or an Agent Fee Exchange Amount is included.
Please confirm the following information:
Exchange Price for Debt Exchange Amount:
 
Exchange Price for Legal Fee Exchange Amount and Agent Fee Exchange Amount:
 
Aggregate number of shares of Common Stock to be issued to undersigned in the
Exchange:
 

 
 
 
24

--------------------------------------------------------------------------------

 
 
 
Please issue such shares of Common Stock in the Exchange to Creditor, or for its
benefit, as follows:
o Check here if requesting delivery as a certificate to the following name and
to the following address:
Issue to:
             
o    Check here if requesting delivery by Deposit/Withdrawal at Custodian as
follows:
DTC Participant:
 
DTC Number:
 
Account Number:
 





Date: _____________ __,                                               
 
______________________
Name of Registered Holder
 
  By: ______________________
  Name:
  Title:
 
Tax ID:_____________________
Facsimile:___________________
 



 
 
25

--------------------------------------------------------------------------------

 


ACKNOWLEDGMENT
 
The Company hereby acknowledges this Exchange Notice and hereby directs
____________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated April ___, 2014 from the
Company and acknowledged and agreed to by ___________.
 

 
PURAMED BIOSCIENCE, INC.
           
By:
        Name:        Title:           



 


26

--------------------------------------------------------------------------------



 



